Judgment reversed.
Cause remanded for new trial. See journal entry:
It is ordered and adjudged by this court, that the judgment of the said court of appeals in so far as final judgment is rendered in favor of The Cincinnati, Hamilton & Dayton Railway Company and against Charles W. Goodall, dismissing his petition be, and the same hereby is, reversed.
It appearing further that the judgment of the court of appeals necessarily involves the weight of evidence the judgment of said court reversing the judgment of the superior court of Cincinnati is affirmed, and this cause is remanded to said superior court of Cincinnati for further proceedings and trial according to law.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.